DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/05/2021.
Claims 1-9 and 12-22 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-9 and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an energy harvesting system employing CY and HITCI as luminophores to impart an average visible transmittance of sunlight of greater than about 50% and a color rendering index of sunlight of great than about 80 referenced to the AM1.5G spectrum at normal incidence to the waveguide, does not reasonably provide enablement for the generic luminophore recited in claim 1 (the scope of claim 1 includes luminophore, other than CY and HITCI), as well as the list of luminophores recited in claims 5 and 6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims according to the factors set forth in In re Wands, 858 F.2d 731,737, 8 USPQ2D 1400, 1404 (Fed. Cir. 1998) for the following reasons:
The scope of the claims and the nature of the invention is an energy harvesting system having a waveguide with luminophore wherein the energy harvesting system is visibly transparent having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence to the waveguide.
With regard to the amount of working examples and direction from the inventors, the inventor only provides two examples of energy harvesting systems employing CY and HITCI as luminophore that are visibly transparent, having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence to the waveguide.  
The inventors do not provide any examples or direction that enable one of ordinary skill in the art to make the energy harvesting system that comprises the generic luminophore of 
The amount of experimentation needed to make the invention for the luminophore encompassed in the scope of claims 1 and 5-6 would amount to undue experimentation because the scopes of claims 1 and 5-6 encompass materials outside of the class in which CY and HITCI belong.  For instance, one could consider CY and HITCI are representatives of luminophores that are organic molecules.  However, CY and HITCI are not representatives of luminophores that are polymers, squarylium, a carbon nanotube, thiacarbocyanine and its salt, napthalocyanine and its derivatives and phthalocyanine and its derivative as required by claim 6 and the nanoparticle of claim 5.  Furthermore, these recited luminophores are not obvious variant of one another, for example a carbon nanotube is in an entirely different class of material as a polymer.  Due to the above unknowns with regard to the structural parameters that would allow any of the recited materials to properly function as a luminophore in the claimed energy harvesting system that is visibly transparent, having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence as well as the diversity of the classes of the recited luminophore materials, one of ordinary skill in the art would be required to perform undue experimentation to make the claimed invention.
For the reasons above, it is concluded that the specification, while being enabling for the energy harvesting systems that include HITCI and CY as luminophore to be visibly transparent and having an average visible transmittance of sunlight greater than 50% and a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence, does not reasonably provide enablement for the luminophores within the scope of claims 1 and 5-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 14-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083).  Further evidence is provided by Rurack et al. (Anal. Chem. 2011, 83, 1232-1242).
Addressing claims 1, 8-9 and 22, Torrance discloses an energy harvesting system comprising:
	a waveguide (11, in figs. 1-13, or 11 and 41 in fig. 5);
	a luminophore (luminescent materials described in paragraph [0047]) embedded in (fig. 5 shows the luminophore is embedded in) or disposed on (figs. 1-3 show the luminophore is disposed on) the waveguide; and
	a segmented solar photovoltaic array disposed onto a top surface of the waveguide, disposed onto a bottom surface of the waveguide or embedded within the waveguide (fig. 1 shows PV cells 15 disposed on a top surface and a bottom surface of the waveguide; figs. 9-10 disclose the solar cells disposed on the peripheral edges of the waveguide constitute an array of segmented photovoltaic cells; therefore, it would have been obvious to modify PV cell on top and bottom surfaces of the waveguide in the embodiment of fig. 1 with the segmented photovoltaic array comprising solar cells disclosed in the embodiment of figs. 9-10 in order to increase the amount of power generated by the photovoltaic array by having more than one photovoltaic cells in the array),
	wherein the energy harvesting system is visibly transparent, having an average visible transmittance of sunlight of greater than 50% (in paragraphs 2-3 of page 4, Torrance discloses the conversion body transmits between 60-90% of the visible light, which can further be seen in curves B and C of fig. 11; the visible light transparency of Torrance’s conversion body corresponds to the average visible transmittance of the energy harvesting system because fig. 1 of Torrance shows light passes through the conversion body without being impeded by any other structures of the energy harvesting system).

Torrance is silent regarding the energy harvesting system having the claimed color rendering index range referenced to the AM1.5G spectrum at normal incidence to the waveguide; however, based on the teaching of Torrance, the claimed color rendering index range of the claims would have been obvious to one of ordinary skill in the art and realized by the energy harvesting system of Torrance for the following reasons:
It is noted that the color rendering index directly correlates to the visible light spectrum transparency of the energy harvesting system.  This is based on the teaching in paragraph [0066] of present application stating that for an energy harvesting system having average visible transmittance of 86% for the AM1.5G solar spectrum, the corresponding CRI is 94.  Paragraph [0066] further discloses that for a glass material having average visible transmittance of 90% for the AM1.5G solar spectrum, the CRI is 100.  This is logical because more visible light spectrum transmission of the AM1.5G solar spectrum through an object means the CRI is closer to the ideal value of 100 referenced to the AM1.5G solar spectrum.
Therefore, one of ordinary skill in the art would have arrived at the claimed range of a color rendering index of sunlight of greater than about 80 referenced to the AM1.5G spectrum at normal incidence to the waveguide when perform routine experimentation with the transparency of the visible solar light spectrum in the range disclosed by Torrance in order to optimize the visible solar light spectrum transparency of the energy harvesting system to be suitable for window application (Torrance, [0044]).  Simply put, the higher the percentage of the visible spectrum of solar radiation is transmitted through the energy harvesting system of Torrance the higher the resulting CRI is; thus, optimizing the transparency of Torrance’s energy harvesting system with respect to visible spectrum of solar radiation during routine experimentation would lead to an energy harvesting system having the CRI that falls within the claimed range.

Addressing claims 2, 7 and 21, in paragraph [0047], Torrance discloses the luminophore includes IR140 and IR144, which are known to have a strongest peak absorbance of light at a wavelength of greater than about 650 nm and a strongest peak emission of light at a wavelength of greater than about 650 nm.  Furthermore, Rurack provides evidence in Table 4 showing that dye IR-140 absorbs light at 803.9 nm and emits light at 843.5 nm that satisfies the claimed properties.  Torrance also discloses that the IR140 and IR 144 dyes are capable of being used to transmit the majority of visible light while absorbing the majority of UV and NIR light at wavelength greater than 650 nm.  Additionally, page 4 paragraph 3 of Torrance discloses the conversion body absorbs 90% of light with wavelength between 700 - 2000 nm and transmit 90% of visible light having wavelength between 400 - 700 nm.  Therefore, the evidence above demonstrate that the IR 144 and IR 140 dyes of Torrance have a strongest peak absorbance of light at a wavelength of greater than about 650 nm and a strongest peak emission of light at a wavelength of greater than about 650 nm.

Addressing claim 3, fig. 3 of Rurack shows that IR140 of Torrance does not have peak absorption in the visible spectrum.  

Addressing claim 4, Torrance discloses the IR140 and IR 144 dyes harvest light in a UV region by having a second strongest peak absorbance of light at a wavelength of less than about 450 nm (paragraph [0047] and figs. 11-12).

Addressing claim 6, the luminophores disclosed in paragraph [0047] of Torrance including some that are qualified as organic molecules or polymer as required by current claim.

Addressing claims 14-17, Torrance discloses in paragraph [0044] that the energy harvesting system is configured as a window for a building or vehicle.  Furthermore, the vehicle in which the energy harvesting system is integrated is the structural equivalence to the claimed mobile device of claim 16.

Addressing claims 18 and 20, please see the rejection of claims 1-3 above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Mapel (US 2010/0139749).
Addressing claim 5, Torrance is silent regarding the luminophore comprises a nanoparticle.

Mapel discloses luminophores for selectively absorbing and emitting desired electromagnetic spectrum for energy harvesting system; wherein, the luminophores include IR132, IR144 and IR140, similarly to those of Torrance, as well as nanostructured chromophores and nanospheres [0059] that are the structural equivalence to the claimed nanoparticles.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the luminophore of Torrance with the luminophore nanoparticles disclosed by Mapel in order to expand the electromagnetic spectrum that can be absorbed and emitted to further widen the wavelength in which the energy harvesting system can utilized for energy generation.

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Rurack et al. (Anal. Chem. 2011, 83, 1232-1242).
Addressing claims 12 and 19, Torrance is silent regarding the claimed quantum yield range.

Rurack discloses NIR absorbing and emitting dyes that include IR-140, like that of Mapel and HITCI (table 4) with HITCI, with absorption range and emission range overlapping those of IR-140, having higher quantum yield, 0.283 or 28.3% than that of IR-140 (Table 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Torrance by substituting the known IR-140 NIR absorbing and emitting dye with the known HITCI dye of Rurack in order to obtain the predictable result of providing a luminescent dye that absorbs and emits NIR light (Rationale B, KSR decision, MPEP 2143); furthermore, the HITCI dye has absorption range and emission range that overlap those of IR-140 (table 5) and also improves the quantum yield of the system (Tables 4-5 of Rurack).  The modified energy harvesting system of Torrance in view of Rurack have the claimed property “wherein the energy harvesting system is visibly transparent … about 85 at normal incidence to the waveguide” and “wherein the sole waveguide redirecting material creates luminescence with a quantum yield of greater than about 20%” because the modified energy harvesting system includes all of the structural requirement of the claim, including the HITCI luminophore.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance et al. (US 2009/0032083) in view of Mapel et al. (US 2009/0229652).
Addressing claim 13, Torrance is silent regarding the limitation of current claim.

Mapel discloses, in fig. 8 and paragraph [0073], the first wavelength selective mirror 820 coupled to a first surface of the waveguide and is transparent to the incoming light that includes visible light and reflective to NIR light (the light emitted by the chromophore 260); and optionally
a second wavelength selective mirror 830 coupled to an opposing second surface of the waveguide and is transparent to visible light and reflective to NIR light (the light emitted by chromophore 260).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the energy harvesting system of Torrance with the wavelength selective mirrors disposed on the first and second surfaces of the waveguide as disclosed by Mapel in order to trap the desired light within the substrate to increase the overall efficiency of the energy harvesting system (Mapel, [0073]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        12/22/2021